Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     June 29, 2015

The Court of Appeals hereby passes the following order:

A15A1862. REGGIE COPELAND v. THE STATE.

         Reggie Copeland was found guilty of obstruction of an officer and riot in a
penal institution. The trial court denied his motion for new trial, and we affirmed his
convictions on appeal. See Copeland v. State, 281 Ga. App. 11 (635 SE2d 283)
(2006). Copeland later filed an extraordinary motion for new trial. In an order
entered on July 28, 2014, the trial court denied the motion. On August 29, 2014,
Copeland filed a notice of appeal to this Court. We lack jurisdiction for two reasons.
         First, an order denying an extraordinary motion for new trial may only be
appealed by discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Copeland’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this direct appeal. See
Fabe v. Floyd, 199 Ga. App. 322, 332 (“compliance with the discretionary appeal
procedure is jurisdictional”).
         Second, even if Copeland had a right of direct appeal here, his appeal is
untimely. A notice of appeal must be filed within 30 days after the entry of a directly
appealable order, OCGA § 5-6-38 (a), and the proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. State v.
Andrade, 330 Ga. App. 549 (768 SE2d 525) (2015). Here, Copeland filed his notice
of appeal 31 days after entry of the order denying his extraordinary motion for new
trial.
         For these reasons, we are without jurisdiction to consider this appeal, which is
therefore DISMISSED.
Court of Appeals of the State of Georgia
                                     06/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.